03/03/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 April 29, 2020 Session

              STATE OF TENNESSEE v. GARY WAYNE BUNCH

                Appeal from the Criminal Court for Campbell County
                         No. 17356 E. Shayne Sexton, Judge
                     ___________________________________

                           No. E2019-00300-CCA-R3-CD
                       ___________________________________


TIMOTHY L. EASTER, J, concurring.


        I concur fully with the conclusion reached by the majority that there was evidence
to support the trial court’s decision to revoke Defendant’s probation and to order Defendant
to serve the balance of his original sentence in incarceration. I write separately to affirm
my belief expressed in my concurring opinion in State v. Craig Dagnan, No. M2020-
00152-CCA-R3-CD, 2021WL 289010, at *3 (Tenn. Crim. App. Jan. 28, 2021), perm. app.
filed, that once a determination is made that a defendant has violated the conditions of his
or her probation, neither an additional hearing nor any additional findings are statutorily
mandated of a trial court to determine the manner in which the original sentence should be
served. Thus, there is no opportunity for an abuse of discretion when a “second exercise
of discretion” is not required by either sections 40-35-310 or 40-35-311 of Tennessee Code
Annotated.

       As stated in Craig Dagnan, I do not mean to suggest that a trial court has unfettered
discretion to do as he or she pleases after a probation violation is found. Furthermore, I
am aware that the practice of having an additional hearing to assist the trial court in
reaching the ends of justice is commonplace in Tennessee trial courts. I do not believe
such inquisition is wrong or ill-advised. Every circumstance is different and every
defendant’s achievements and failures are noteworthy. I simply just do not see that the
statutes mandate such an additional hearing.


                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE